                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-00468-RJC-DSC


 RONALD DOMINY,                                   )
                                                  )
                   Plaintiff,                     )
                                                  )
 v.                                               )                    ORDER
                                                  )
 C R BARD INCORPORATED et. al.,                   )
                                                  )
                 Defendants.                      )


       THIS MATTER is before the Court on “Defendants’ Motion to Dismiss … for Lack

of Personal Jurisdiction” (document # 2) filed June 8, 2020.

       The matter was referred to the undersigned on March 22, 2021.

       This Motion was filed when this matter was pending in the Northern District of Texas and

only addresses jurisdictional issues there. This matter having been transferred to the United States

District Court for the Western District of North Carolina, the Motion is now moot.

       THEREFORE, IT HEREBY ORDERED that:

       1. “Defendants’ Motion to Dismiss … for Lack of Personal Jurisdiction” (document # 3)

           is administratively DENIED AS MOOT without prejudice.

       2. The Clerk is directed to send copies of this Order to counsel for the parties and to the

           Honorable Robert J. Conrad, Jr..

       SO ORDERED.

                                      Signed: March 22, 2021




      Case 3:20-cv-00468-RJC-DSC Document 35 Filed 03/22/21 Page 1 of 1
